^RECEIVED N
                                                                        MAY 2 6 Z015
                                     03-14-00530-CR
                                                                      THIRD COURJ OF APPEALS/

   GRAHAM JAY SONNENBERG                               IN THE COURT  OF APPEALS
                                                                  LI OFAPPE/


   VS.                                                              THIRD DISTRICT

   STATE OF TEXAS                                      SITTING IN AUSTIN, TEXAS

         MOTION FOR PRO SE ACCESS TO THE APPELLATE RECORD

          This motion is brought by Graham Sonnenberg, Appellant in the above
   styled and numbered cause. I have received from my court appointed counsel on
   appeal, Mr. Don Morehart, his Motion to Withdraw and his Anders Brief.

         I do desire to review the appellate records from the trial court so that I may
   consider filing and pro se Appellant's Brief. I am indigent and I am not able to
   pay for a copy of the Appellate Records in this case.

         THEREFORE, I hereby request that the Clerk of the Court of Appeals
   provide me with a full and correct copy of the Appellate Records, or that the Court
   of Appeals Order the trial court to provide me full and correct copy of the
   Appellate Records in this case.

         I am mailing this request within ten days of receiving notice of my right to
   request a copy of the Appellate Records in this matter. I am maiJing this request to
   Jeffrey D. Kyle, Clerk or the Third Court of Appeals, Post Office Box 12547,
   Austin, Texas 78711.

                                                Respectfully Submitted,

May 26, 2015


                                                Appellant:

                                                tdcj#^/9^^92.
                                                Mailing Address
                   ^T?P"




m

f..i.

4




                      w
             Tv.      n;

        ^    <*>
                      *<**

                      ^»
                      >
                      -<
                             >
                             w'-
                             1-i

                      n      r
                      o      ?T'
                             ***
                      H      A-

                      w      fr
                      "3     «•



                      s      >-

                      H

3>j ^                 H      £



        0^